                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     DONALD W. DACUS,                                    Case No. 19-cv-00974-JST
                                                        Petitioner,
                                   8
                                                                                             ORDER OF DISMISSAL
                                                 v.
                                   9

                                  10     PEOPLE OF THE STATE OF
                                         CALIFORNIA,
                                  11                    Respondent.
                                  12
Northern District of California
 United States District Court




                                  13          Petitioner, an inmate at California Medical Facility, filed this pro se action seeking a writ

                                  14   of habeas corpus pursuant to 28 U.S.C. § 2254.

                                  15          In the amended petition (ECF No. 6), Petitioner alleged the following grounds for federal

                                  16   habeas relief: (1) his continued incarceration violates the Eighth Amendment of the United States

                                  17   Constitution because he has been incarcerated for twenty-nine years which is beyond the matrix of
                                       terms in effect at the time that he was sentenced; (2) Petitioner did not receive the benefit of his
                                  18
                                       plea agreement because, despite his minimum eligible parole date (“MEPD”) having passed
                                  19
                                       thirteen years ago and having paid the restitution fine, he remains incarcerated; and (3) Petitioner
                                  20
                                       qualifies for re-sentencing because he is a youth offender. ECF No. 6 at 5. On September 23,
                                  21
                                       2019, pursuant to 28 U.S.C. § 2243 and Rule 4 of the Rules Governing Section 2254 Cases in the
                                  22
                                       United States District Courts, the Court reviewed the amended petition and dismissed all three
                                  23
                                       claims for failure to state a claim for federal habeas relief, but granted petitioner leave to amend
                                  24
                                       Claim No. 2 to address the identified deficiency. See ECF No. 12. Petitioner was instructed that
                                  25
                                       if he wished to file a second amended petition, he must do so by November 14, 2019. ECF No.
                                  26
                                       13. Petitioner was informed that the failure to file the second amended petition by the deadline
                                  27
                                       would result in the amended petition being dismissed, without further notice to petitioner, for
                                  28
                                   1   failure to state any claim for federal habeas relief. ECF No. 12. The deadline has passed, and

                                   2   petitioner has not filed a second amended petition or otherwise communicated with the Court.

                                   3   Accordingly, the amended petition is DISMISSED for failure to state any claim for federal habeas

                                   4   relief.

                                   5             Rule 11(a) of the Rules Governing Section 2254 Cases requires a district court to rule on
                                       whether a petitioner is entitled to a certificate of appealability in the same order in which the
                                   6
                                       petition is decided. Petitioner has failed to make a substantial showing that a reasonable jurist
                                   7
                                       would find this court’s denial of his claims debatable or wrong. See Slack v. McDaniel, 529 U.S.
                                   8
                                       473, 484 (2000). Consequently, no certificate of appealability is warranted in this case.
                                   9
                                                 The Clerk shall enter judgment in favor of respondent and against petitioner, and close this
                                  10
                                       case.
                                  11
                                                 IT IS SO ORDERED.
                                  12
Northern District of California
 United States District Court




                                       Dated: November 20, 2019
                                  13                                                     ______________________________________
                                  14                                                                   JON S. TIGAR
                                                                                                 United States District Judge
                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          2
